Title: To Thomas Jefferson from Benjamin Henry Latrobe, 18 February 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Sir,
                            Philadelphia Feby. 18th. 1807
                        
                        Since the situation of my family has been such as to leave me at liberty to return to Washington, I have been
                            detained here by the most distressing pecuniary embarrassments. They have arisen from the recoil of the notes issued by
                            the Ches: & Del. Canal Company upon me,—which I took in payment & paid away again more than a Year ago; and also from the
                            misconduct of the persons who were proprietors of the Rolling works here,—& who have permitted me to be sued for their
                            debts, contracted several Years ago while I was professionally employed by them.
                        I have candidly given to you the real cause of my long absence from Washington, an absence which I much
                            fear, may be very injurious to the objects contemplated by You in regard to the public buildings; for I see by the course
                            of the debate of the 13th. that the subject is not at all understood in the house, notwithstanding the impression which I
                            endeavored to make by the information conveyed by me to the individual members and in my report to You.—
                        Nothing keeps me here at present but the absolute necessity of my leaving my family in a situation to exist
                            during my absence. I ought to reside entirely at Washington, or entirely here. Difficulties to either plan start up daily.
                            I have sold my horses,—to remove to Washington with my family of five children two in the midst of their education, and my
                            furniture, will cost me at least 300 Dollars. My house rent to be paid here 250 more. If the appropriation for the North
                            wing of the Capitol is curtailed as it seems to be intended, my residence at Washington will not be worthy of the trouble,
                            vexation, & expense, which my removal must occasion;—for in addition to the opposition of circumstances,—I have to
                            oppose the advice, and the entreaties of my immediate connections & friends, who consider it as madness in me to leave a
                            populous & wealthy city where I am known & where I may obtain much business, less honorable indeed but more lucrative,
                            for a situation so precarious; & depending on appropriations the last of which must be that of the present Year, should the
                            Capitol be finished before the next session.—
                        I do not mention this from any other motive but to interest Your personal feelings for me in forgiving me
                            present absence.—I pledge myself to You to devote my talents to the completion of the public Works while you are pleased
                            to employ them, but if I appear to take liberties with Your indulgence, let me solicit that you will consider that I am
                            absolutely the slave of the circumstances under which I must obtain my support by a profession of which I have as yet to
                            establish the rights & the rewards; and that altho’ I have been successful beyond any other in obtaining claims against the public bodies who have employed me, I have been obliged to sell my patrimony in
                            order enable myself to wait for their liquidation,—and am now near
                                15,000$ poorer than when I came to this country, without having
                            ever lived beyond the plainest style of a private Gentleman.—
                        I have no doubt of arriving in Washington in a few days.—I have written to Dr Logan explaining to him the
                            reasons for altering the Senate chamber, and hope that the original project may still be executed.—
                  I am with the highest respect Your much obliged hble Serv
                        
                            B H Latrobe
                     
                        
                    